 
 
I
111th CONGRESS 1st Session 
S. 806 
IN THE HOUSE OF REPRESENTATIVES 

November 16, 2009
Referred to the Committee on Oversight and Government Reform

AN ACT 
To provide for the establishment, administration, and funding of Federal Executive Boards, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Federal Executive Board Authorization Act of 2009. 
2.Federal Executive Boards 
(a)In generalChapter 11 of title 5, United States Code, is amended by adding at the end the following: 
 
1106.Federal Executive Boards 
(a)PurposesThe purposes of this section are to— 
(1)strengthen the coordination of Government activities; 
(2)facilitate interagency collaboration to improve the efficiency and effectiveness of Federal programs; 
(3)facilitate communication and collaboration on Federal emergency preparedness and continuity of operations for the Federal workforce in applicable geographic areas; and 
(4)provide stable funding for Federal Executive Boards. 
(b)DefinitionsIn this section: 
(1)AgencyThe term agency— 
(A)means an Executive agency as defined under section 105; and 
(B)shall not include the Government Accountability Office. 
(2)DirectorThe term Director means the Director of the Office of Personnel Management. 
(3)Federal Executive BoardThe term Federal Executive Board means an interagency entity established by the Director, in consultation with the headquarters of appropriate agencies, in a geographic area with a high concentration of Federal employees outside the Washington, D.C. metropolitan area to strengthen the management and administration of agency activities and coordination among local Federal officers to implement national initiatives in that geographic area. 
(c)Establishment 
(1)In generalThe Director shall establish Federal Executive Boards in geographic areas outside the Washington, D.C. metropolitan area. Before establishing Federal Executive Boards that are not in existence on the date of enactment of this section, the Director shall consult with the headquarters of appropriate agencies to determine the number and location of the Federal Executive Boards. 
(2)MembershipEach Federal Executive Board for a geographic area shall consist of an appropriate senior officer for each agency in that geographic area. The appropriate senior officer may designate, by title of office, an alternate representative who shall attend meetings and otherwise represent the agency on the Federal Executive Board in the absence of the appropriate senior officer. An alternate representative shall be a senior officer in the agency. 
(3)Location of Federal Executive BoardsIn determining the location for the establishment of Federal Executive Boards, the Director shall consider— 
(A)whether a Federal Executive Board exists in a geographic area on the date of enactment of this section; 
(B)whether a geographic area has a strong, viable, and active Federal Executive Association; 
(C)whether the Federal Executive Association of a geographic area petitions the Director to become a Federal Executive Board; and 
(D)such other factors as the Director and the headquarters of appropriate agencies consider relevant. 
(d)Administration and oversight 
(1)In generalThe Director shall provide for the administration and oversight of Federal Executive Boards, including— 
(A)establishing staffing policies in consultation with the headquarters of agencies participating in Federal Executive Boards; 
(B)designating an agency to staff each Federal Executive Board based on recommendations from that Federal Executive Board; 
(C)establishing communications policies for the dissemination of information to agencies; 
(D)in consultation with the headquarters of appropriate agencies, establishing performance standards for the Federal Executive Board staff; 
(E)developing accountability initiatives to ensure Federal Executive Boards are meeting performance standards; and 
(F)administering Federal Executive Board funding through the fund established in subsection (f). 
(2)StaffingIn making designations under paragraph (1)(B), the Director shall give preference to agencies staffing Federal Executive Boards. 
(e)Governance and activities 
(1)In generalEach Federal Executive Board shall— 
(A)subject to the approval of the Director, adopt by-laws or other rules for the internal governance of the Federal Executive Board; 
(B)elect a Chairperson from among the members of the Federal Executive Board, who shall serve for a set term; 
(C)serve as an instrument of outreach for the national headquarters of agencies relating to agency activities in the geographic area; 
(D)provide a forum for the exchange of information relating to programs and management methods and problems— 
(i)between the national headquarters of agencies and the field; and 
(ii)among field elements in the geographic area; 
(E)develop local coordinated approaches to the development and operation of programs that have common characteristics; 
(F)communicate management initiatives and other concerns from Federal officers and employees in the Washington, D.C. area to Federal officers and employees in the geographic area to achieve better mutual understanding and support; 
(G)develop relationships with State and local governments and nongovernmental organizations to help fulfill the roles and responsibilities of that Board; 
(H)in coordination with appropriate agencies and consistent with any relevant memoranda of understanding between the Office of Personnel Management and such agencies, facilitate communication, collaboration, and training to prepare the Federal workforce for emergencies and continuity of operations; and 
(I)take other actions as agreed to by the Federal Executive Board and the Director. 
(2)Coordination of certain activitiesThe facilitation of communication, collaboration, and training described under paragraph (1)(H) shall, when appropriate, be coordinated and defined through memoranda of understanding entered into between the Director and headquarters of appropriate agencies. 
(f)Funding 
(1)Establishment of fundThe Director shall establish a fund within the Office of Personnel Management for financing essential Federal Executive Board functions— 
(A)including basic staffing and operating expenses; and 
(B)excluding the costs of the Office of Personnel Management relating to administrative and oversight activities conducted under subsection (d). 
(2)DepositsThere shall be deposited in the fund established under paragraph (1) contributions from the headquarters of each agency participating in Federal Executive Boards, in an amount determined by a formula established by the Director, in consultation with the headquarters of such agencies and the Office of Management and Budget. 
(3)Contributions 
(A)FormulaThe formula for contributions established by the Director shall consider the number of employees in each agency in all geographic areas served by Federal Executive Boards. The contribution of the headquarters of each agency to the fund shall be recalculated at least every 2 years. 
(B)In-kind contributionsAt the sole discretion of the Director, the headquarters of an agency may provide in-kind contributions instead of providing monetary contributions to the fund. 
(4)Use of excess amountsAny unobligated and unexpended balances in the fund which the Director determines to be in excess of amounts needed for essential Federal Executive Board functions shall be allocated by the Director, in consultation with the headquarters of agencies participating in Federal Executive Boards, among the Federal Executive Boards for the activities under subsection (e) and other priorities, such as conducting training. 
(5)Administrative and oversight costsThe Office of Personnel Management shall pay for costs relating to administrative and oversight activities conducted under subsection (d) from appropriations made available to the Office of Personnel Management. 
(g)ReportsThe Director shall submit annual reports to Congress and agencies on Federal Executive Board program outcomes and budget matters. 
(h)RegulationsThe Director shall prescribe regulations necessary to carry out this section. . 
(b)ReportNot later than 60 days after the date of enactment of this Act, the Director of the Office of Personnel Management shall submit a report to the Committee on Homeland Security and Governmental Affairs of the Senate and the Committee on Oversight and Government Reform of the House of Representatives that includes— 
(1)a description of essential Federal Executive Board functions; 
(2)details of basic staffing requirements for each Federal Executive Board; 
(3)estimates of basic staffing and operating expenses for each Federal Executive Board; and 
(4)a comparison of basic staffing and operating expenses for Federal Executive Boards operating before the date of enactment of this Act and such expenses for Federal Executive Boards after the implementation of this Act. 
(c)Technical and conforming amendmentsThe table of sections for chapter 11 of title 5, United States Code, is amended by inserting after the item relating to section 1105 the following: 
 
 
1106. Federal Executive Boards.  . 
   Passed the Senate November 5, 2009. Nancy Erickson, Secretary   
